Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- ALLOWANCE
This action is in response to Applicant's after-final amendment filed July 28, 2021, with request for entry into the AFCP 2.0 Pilot program, in reply to the Final Office Action mailed July 2, 2021. Claims 1, 10, and 13-15 have been amended; claims 2-4, 6-8, and 17-19 have been canceled; and no claims have been newly added. Claims 1, 5, 9-16, and 20-22 are currently pending in the application.
Withdrawal of Prior Claim Objections
Claims 13-15 have been satisfactorily amended. Therefore, the objections to these claims presented in the Final Office Action mailed July 2, 2021 are hereby withdrawn.
Withdrawal of Prior Double Patenting Objection
Claim 17 has been canceled. Therefore, the Double Patenting objection presented in the Final Office Action mailed July 2, 2021 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claim 17 has been canceled; and claims 10, 13, 14, and 15 have been satisfactorily amended. Therefore, the 35 USC 112(b) rejection presented in the Final Office Action mailed July 2, 2021 is hereby withdrawn.  
REASONS FOR ALLOWANCE
	The following is an Examiner’s Statement of Reasons for Allowance of pending claims 1, 5, 9-16, and 20-22:
37 CFR 1.132 Declaration of Dr. Anu Bheemaiah Machettira, filed April 23, 2021, the compound of formula (I) in which R1 is methyl appears to exhibit unexpectedly superior herbicidal activity. 
The closest prior art is Fischer et al. (U.S. Patent Application Pub. No. 2012/0190865), which disclose a compound of formula (I) as defined therein, in which Y is preferably e.g. C2-C4-alkynyl. This Y substituent in Fischer et al. is equivalent to the alkynyl of the present claims in which R1 is H, methyl, or ethyl. 
In the 37 CFR 1.132 Declaration of Dr. Anu Bheemaiah Machettira filed herein, Applicant compares a compound of formula (I) in which R1 is methyl with an exactly identical compound except R1 is H. The comparative compound falls within the preferred scope of Fischer et al., but outside the scope of the instant claims, as now amended. Applicant found that the compound of formula (I) in which R1 is methyl exhibits significantly superior herbicidal activity against various species of weeds compared to an exactly identical compound except R1 is H. 
Therefore, in view of the unexpected results, the compound of formula (I) as now claimed is found to be patentable. Therefore, claims 1, 5, 9-16, and 20-22 are all found to be patentable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.